Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 5/25/2022 is acknowledged.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601).
Regarding claim 1, Burke teaches a treatment apparatus for wastewater comprising a decompression/flash stripping unit (A), an alkaline agent addition facility capable of adding a high pH agent (high pH recycle), and an ammonia stripping facility downstream of the alkaline agent addition facility (B C) (Figs. 4-5 and [0054]-[0058]).
It is Examiner’s position that one skilled in the art would understand that a flash unit as taught in Burke receives a stream at a higher pressure and flashes the stream to a lower pressure (see Nicholson [0017]-[0024] for more detailed description of how flashing works in the art).
It is noted that the specific fluid being treated and the specifics of how the apparatus is operated (type of fluid treated, specific pH, exact pressure, etc. are not given patentable weight as “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Burke teaches that the flash stripping unit comprises an interior space (inherent to a flash stripping unit), a wastewater inlet, an alkaline agent inlet, and a wastewater outlet (Figs. 4-5 and [0054]-[0058]).
Regarding claim 3, it is submitted that the flash stripper is capable of being operated at pressures equal to or higher than atmospheric pressure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601) in view of Burke (US 6,866,779 hereinafter `779).
Regarding claim 4, while Burke teaches that pH values for stripping ammonia should be optimized ([0054]) and the alkaline agent addition facility being configured to add the alkaline agent to the flash unit/decompression unit and not into a pipe connecting the decompression unit to the ammonia stripping facility as claimed. `779 teaches that an alkaline agent (26) can be added to the piping immediately before the stripping unit or to the stripper itself (Fig. 1 and C4/L61-67). As such, one skilled in the art would have found it obvious to provide additional alkaline agent addition points, such as in the piping before the ammonia stripping facility, in order to ensure the desired pH for the stripping step. 

Claim(s) 5-6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601) in view of Nanjundiah (US 2008/0003507).
Regarding claims 5-6, Burke teaches controlling the pH via addition of an alkaline agent but fails to teach a pH meter located after the stripping facility and a control device configured to control the amount of alkaline agent based on the pH level. Nanjundiah teaches that in controlling the pH of a stream being treated by a stripping column, an alkaline agent addition facility adds an alkaline agent to the feed, the feed is stripped, and the pH is measured downstream of the stripper (the pH sensor is generally located along recirculating connection 216), and a controller (PLC system) controls the amount of alkaline agent based on the pH sensor ([0040]-[0042]). As such, one skilled in the art would have found it obvious to provide a pH sensor after the stripping facility in order to monitor the pH of the fluid being treated and adjust the amount of alkaline agent added based on the readings of the pH sensor. 
It is noted that the specific pH is an operational parameter and Burke teaches that it is desirable to have the pH between 8-9. 

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601) in view of Nishikawa et al. (US 2017/0341951).
Regarding claims 7-10, Burke teaches a generic stripping gas with the only example being air and as such fails to teach the ammonia stripping facility including a heating facility capable of injecting a hot gas/steam into the wastewater. Nishikawa teaches that in stripping ammonia, a known stripping gas is steam and that due to the addition of steam, the temperature of the stream being treated is increased thereby performing a heat exchange (Fig. 1l; [0012]-[0015], and [0107]). As such, one skilled in the art would have found it obvious to provide a heating means in the form a steam as the stripping gas as claimed in order to efficiently strip the wastewater of ammonia in a known manner with a reasonable expectation of success in doing so. It is noted that the ammonia stripping means/heating facility would be designed as the one in Nishikawa, which includes a tower container, an inlet for wastewater (L1), a heating part (steam injector), a wastewater outlet (L3 L5), and a gas outlet (L4) (Fig. 1). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777